*882ORDER *
For the reasons given by the district court in its “Order Sustaining Objection to Proof of Claim and Disallowing Claim,” dated July 80, 2008, we affirm the district court’s disallowance of Mark Chisick’s unsecured non-priority claim against the bankruptcy estate of First Alliance Mortgage Co. and its affiliated entities.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.